UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/09 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Portfolio Performance 8 Understanding Your Portfolios Expenses 8 Comparing Your Portfolios Expenses With Those of Other Funds 9 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 32 Financial Highlights 34 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Important Tax Information 48 Information About the Review and Approval of the Portfolios Investment Advisory Agreement 53 Board Members Information 55 Officers of the Fund FOR MORE INFORMATION Back Cover The Portfolio Dreyfus LifeTime Portfolios, Inc. A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF PERFORMANCE For the reporting period of October 1, 2008, through September 30, 2009, as provided by Jocelin A. Reed, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolios Investor shares produced a total return of 1.98%, and Restricted shares returned 2.31%. 1 This compares with a 1.30% total return for the funds customized blended benchmark for the same period. 2 In addition, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) produced a 6.91% return over the reporting period. 3 Steep declines among stocks and higher yielding bonds over the first half of the reporting period were offset by a sustained rally over the second half as economic and market conditions stabilized.The fund produced higher returns than its benchmark, primarily due to the success of our stock selection strategy. The Funds Investment Approach Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio seeks maximum total return.To pursue this goal, the fund typically invests in a mix of stocks and bonds.The funds neutral asset mix is 50% in stocks and 50% in bonds that are rated investment grade or the unrated equivalent as determined by Dreyfus. Depending on market and economic conditions, the actual mix of stocks to bonds may range from 35%/65% to 65%/35%.The fund typically invests approximately 80% of its stock allocation in stocks of large-capitalization companies.The fund may invest up to 15% of its net assets in foreign securities. When allocating assets between stocks and bonds, we assess the relative return and risk of each asset class using a proprietary computer model. When selecting large-cap stocks, we seek stocks that appear poised for above-average, long-term capital appreciation, as well as stocks that appear undervalued. The large-cap investments generally mirror the allocations of the S&P 500 Index. The small-cap and foreign equity components and the domestic and foreign bond components are typically constructed to approximate the investment characteristics of the Russell 2000 Index, the Morgan Stanley Capital International Europe, The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) Australasia, Far East (EAFE) Index, the Barclays Capital Intermediate Government/Credit Index, and the J.P. Morgan Non-U.S. Government Bond Index, respectively. Equity Markets Plunged, Then Rebounded Sharply Just weeks before the start of the reporting period, the failures of several major financial institutions sparked a financial crisis that nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, declining housing markets and plunging consumer confidence produced the most severe recession since the 1930s.These influences fueled a bear market that drove large-cap, small-cap and international stocks to multi-year lows. Higher yielding sectors of the bond market also plunged, while U.S.Treasury securities gained considerable value as investors engaged in a flight to quality. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authoritiesincluding historically low short-term interest rates, rescues of troubled corporations and massive injections of liquidity into the banking systemhad helped repair the worlds credit markets. Subsequently, evidence of global economic stabilization propelled stocks and lower quality bonds higher through the reporting periods end. U.S.Treasury securities gave back a portion of their previous gains. Security Selections Boosted Relative Results Despite heightened market volatility, we maintained the funds overweighted exposure to stocks throughout the reporting period. With short-term interest rates falling to record low levels, it made little sense to us to shift assets to bonds from stocks,which became more attractively valued over the fall of 2008. Our security selection strategy more than made up for any allocation-related shortfall.The fund received especially strong relative results from the consumer discretionary sector, where budget-oriented businesses such as McDonalds,AutoZone,Ross Stores and Family Dollar benefited from rising demand for low-cost goods from cost-conscious consumers. In addition, handbag seller Coach gained value after the company added more lower priced products. In the financials sector, the fund avoided some of the more troubled banks in favor of healthier ones, such asWells Fargo & Co. and JPMorgan Chase & Co. Credit card company Discover Financial Services proved relatively insensitive to the financial crisis. 4 Disappointments during the reporting period were concentrated primarily in the energy sector, where an emphasis on traditionally defensive integrated oil companiesincluding ExxonMobil, Chevron and ConocoPhillipsprevented the fund from participating more fully in strength among smaller, more specialized oil services and exploration-and-production companies during the 2009 rally. The funds bond portfolio benefited early in the reporting period from an overweighted position in U.S. Treasury securities, while a more S&P 500 Index-like investment mix enabled it to benefit over the second half from narrowing yield differences between Treasuries and corporate- and mortgage-backed securities. Finding Opportunities in Recovering Markets We have continued to find what, in our view, are attractive opportunities in the stock market. Therefore, we have maintained the funds overweighted exposure to equities. In our judgment, companies that cut costs in the downturn could be poised to benefit in a recovering economy. Meanwhile, we have maintained a generally neutral stance in the bond portfolio as fixed-income markets appear to have normalized. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost. 2 For the Growth and Income Portfolio, we have combined the performance of unmanaged indices reflecting the baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus baseline percentages: Domestic Large Company Stocks  36%; Domestic Small Company Stocks  9%; Foreign Stocks  5%; Domestic Bonds  45%; and Foreign Bonds  5%.The Customized Blended Index combines returns from the Standard & Poors 500 Composite Stock Price Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe,Australasia, Far East (Free) Index  Hedged $U.S. (MSCI EAFE), the Barclays Capital Intermediate Government/Credit Bond Index (Barclays Capital Index) and the J.P. Morgan Non-U.S. Government Bond Index  Hedged (J.P. Morgan Global Index) and is weighted to the aforementioned baseline percentages. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The MSCI EAFE is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Capital Index is a widely accepted, unmanaged index of government and corporate bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade corporate debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures return on bonds from 12 world markets, hedged into U.S. dollars. 3 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Portfolio 5 Comparison of change in value of $10,000 investment in the Investor shares and Restricted shares of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio with the Standard & Poors 500 Composite Stock Price Index and a Customized Blended Index  Source: Lipper Inc. Source: Lipper Inc., Morgan Stanley & Co. Incorporated, J.P. Morgan & Co. Incorporated and Bloomberg L.P. Past performance is not predictive of future performance. 6 Average Annual Total Returns as of 9/30/09 1 Year 5 Years 10 Years Investor shares 1.98% 2.98% 2.12% Restricted shares 2.31% 3.28% 2.49% Past performance is not predictive of future performance.The portfolios performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on portfolio distributions or the redemption of portfolio shares. The graph on the left compares a $10,000 investment made in each of the Investor shares and Restricted shares of the Growth and Income Portfolio on 9/30/99 to a $10,000 investment made on that date in the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) as well as to a Customized Blended Index reflecting the portfolios asset allocation baseline percentages (Baseline) which are described below and in the portfolios prospectus.The Customized Blended Index is calculated on a year-to-year basis. All dividends and capital gain distributions are reinvested. The Growth and Income Portfolio allocates your money among domestic and foreign stocks and bonds.The portfolios performance shown in the line graph takes into account all applicable fees and expenses.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The S&P 500 Index was selected because (1) domestic common stocks represent a significant portion of the Baseline and (2) the majority of the stock portion of the portfolio is invested in stocks included in the S&P 500 Index. Because the portfolio has significant fixed-income holdings, however, it can underperform an equity-only index.The Customized Blended Index has been prepared by the portfolio for purposes of more accurate comparison to the portfolios overall portfolio composition.We have combined the performance of unmanaged indices reflecting the Baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus Baseline percentages: Domestic Large Company Stocks - 36%; Domestic Small Company Stocks - 9%; Foreign Stocks - 5%; Domestic Bonds - 45%; Foreign Bonds - 5%.The Customized Blended Index combines returns from the S&P 500 Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe, Australasia, Far East (Free) Index-Hedged, $U.S. (EAFE Index), the Barclays Capital Intermediate Government/Credit Bond Index (Barclays Capital Index) and the J.P. Morgan Non-U.S. Government Bond Index-Hedged, $U.S. (J.P. Morgan Global Index), and is weighted to the aforementioned Baseline percentages.The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of 3,000 of the largest U.S. companies by market capitalization.The EAFE Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Capital Index is a widely accepted, unmanaged index of government and credit bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade credit debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures returns on bonds from 12 world markets, hedged into U.S. dollars.This index does not include a U.S. bonds component. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to the portfolios performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Portfolio 7 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees,which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 5.91 $ 7.79 Ending value (after expenses) $1,223.20 $1,220.50 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 5.37 $ 7.08 Ending value (after expenses) $1,019.75 $1,018.05  Expenses are equal to the portfolios annualized expense ratio of 1.06% for Restricted Class and 1.40% for Investor Class, multiplied by the portfolios average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Coupon Maturity Principal Bonds and Notes36.1% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 2/15/13 United Technologies, Sr. Unscd. Notes 11/15/10 Agriculture.1% Altria Group, Gtd. Notes 8/6/19 Auto Parts & Equipment.0% Johnson Controls, Sr. Notes 1/15/16 Banks3.8% Bank of America, Gtd. Notes 6/15/12 a Bank of America, Sr. Unscd. Notes, Ser. L 5/1/18 Bank One, Sub. Notes 11/15/11 BB & T, Sub. Notes 10/1/12 Capital One Financial, Sr. Notes 5/23/14 Citigroup, Gtd. Bonds 4/30/12 Citigroup, Sub. Notes 9/15/14 Citigroup, Sr. Unscd. Notes 4/11/13 Credit Suisse New York, Sub. Notes 2/15/18 Deutsche Bank AG London, Sr. Unscd. Notes 5/20/13 Deutsche Bank Financial, Bank Gtd. Notes 3/2/15 a Goldman Sachs Group, Sr. Unscd. Notes 10/15/13 Goldman Sachs Group, Sub. Notes 1/15/17 The Portfolio 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Goldman Sachs Group, Sr. Unscd. Notes 1/15/12 JPMorgan Chase & Co., Gtd. Notes 12/1/11 JPMorgan Chase & Co., Sr. Unscd. Notes 10/1/12 JPMorgan Chase & Co., Sub. Notes 1/2/13 JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/18 KFW, Govt Gtd. Notes 2/15/11 KFW, Govt Gtd. Notes 3/15/13 KFW, Govt Gtd. Notes 1/17/17 Korea Development Bank, Sr. Notes 1/23/14 M&T Bank, Sr. Unscd. Bonds 5/24/12 55,000 a Morgan Stanley, Sr. Unscd. Notes 3/1/13 Oesterreichische Kontrollbank, Govt Gtd. Notes 3/9/15 Rentenbank, Govt Gtd. Bonds 2/1/17 Royal Bank of Scotland Group, Sr. Sub. Notes 2/1/11 Sanwa Bank, Sub. Notes 6/15/11 Suntrust Bank, Sub. Notes 4/1/11 U.S. Bank, Sub. Notes 8/1/11 Wachovia, Sub. Notes 10/15/16 Wells Fargo & Co., Sub. Notes 9/15/16 Wells Fargo & Co., Sr. Unscd. Notes 12/11/17 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Wells Fargo & Co., Sub. Notes 8/1/11 Building & Construction.2% CRH America, Gtd. Notes 10/15/13 CRH America, Gtd. Notes 9/30/16 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 5/15/14 E.I. Du Pont De Nemours, Sr. Unscd. Notes 3/15/19 Potash of Saskatchewan, Sr. Unscd. Notes 5/31/11 Rohm & Haas, Sr. Unscd. Notes 3/15/13 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 8/1/17 Procter & Gamble, Sr. Unscd. Notes 8/15/14 Diversified Financial Services1.9% American Express, Sr. Unscd. Notes 3/19/18 American Express, Sr. Unscd. Notes 5/20/19 Bear Stearns, Sr. Unscd. Notes 10/30/15 Bear Stearns, Sr. Unscd. Notes 2/1/18 Boeing Capital, Sr. Unscd. Notes 9/27/10 BP Capital Markets, Gtd. Notes 3/10/19 50,000 a The Portfolio 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Credit Suisse USA, Gtd. Notes 1/15/15 Credit Suisse USA, Gtd. Notes 8/16/11 General Electric Capital, Gtd. Notes 6/8/12 a General Electric Capital, Sr. Unscd. Notes, Ser. A 9/15/14 General Electric Capital, Sr. Unscd. Notes 10/19/12 General Electric Capital, Sr. Unscd. Notes 5/1/18 General Electric Capital, Sr. Unscd. Notes, Ser. A 6/15/12 General Electric Capital, Sub. Debs 11/15/67 b Household Finance, Sr. Unscd. Notes 11/27/12 John Deere Capital, Sr. Unscd. Notes 3/15/12 Merrill Lynch & Co., Sub. Notes 5/16/16 SLM, Sr. Unscd. Notes, Ser. A 10/1/13 Diversified Metals & Mining.2% Alcan, Sr. Unscd. Notes 6/1/15 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 4/1/17 Electric Utilities.8% Appalachian Power, Sr. Unscd. Notes, Ser. O 8/15/12 a Cleveland Electric Illuminating, Sr. Unscd. Notes 4/1/17 Commonwealth Edison, First Mortgage Bonds 3/15/18 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) FPL Group Capital, Gtd. Debs 9/1/11 MidAmerican Energy, Sr. Unscd. Notes 3/15/18 National Grid, Sr. Unscd. Notes 8/1/16 NiSource Finance, Gtd. Notes 9/15/17 35,000 a Public Service of Colorado, First Mortgage Bonds, Ser. 12 3/1/13 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 1/15/17 Union Electric, Sr. Scd. Bonds 2/1/19 Virginia Electric & Power, Sr. Unscd. Notes 4/30/18 Food & Beverages.5% Anheuser-Busch Cos., Sr. Unscd. Bonds 1/15/15 Coca-Cola Enterprises, Sr. Unscd. Debs 2/1/12 ConAgra Foods, Sr. Unscd. Notes 9/15/11 Diageo Capital, Gtd. Notes 10/23/17 General Mills, Sr. Unscd. Notes 2/15/19 Kraft Foods, Sr. Unscd. Notes 10/1/13 Kraft Foods, Sr. Unscd. Notes 2/11/13 Pepsico, Sr. Unscd. Notes 11/1/18 Foreign/Governmental1.6% African Development Bank, Sub. Notes 10/15/15 The Portfolio 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Asian Development Bank, Notes 5/21/14 Asian Development Bank, Unsub. Notes 6/27/16 Eksportfinans, Sr. Unscd. Notes 5/25/16 European Investment Bank, Sr. Unscd. Bonds 5/30/17 European Investment Bank, Sr. Unscd. Notes 6/15/11 Federal Republic of Brazil, Sr. Unscd. Notes 3/7/15 a Inter-American Development Bank, Sr. Unscd. Notes 9/13/16 International Bank for Reconstruction & Development, Sr. Unscd. Notes 4/1/16 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 12/6/16 a Province of Quebec Canada, Unscd. Debs 5/5/14 Republic of Chile, Sr. Unscd. Bonds 1/15/13 Republic of Italy, Sr. Unscd. Notes 6/15/13 a Republic of Poland, Bonds 10/19/15 United Mexican States, Sr. Unscd. Notes 1/15/17 United Mexican States, Sr. Unscd. Notes 3/3/15 Health Care.7% Astrazeneca, Sr. Unscd. Notes 9/15/12 Baxter International, Sr. Unscd. Notes 9/1/16 Cardinal Health, Sr. Unscd. Bonds 6/15/15 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Coventry Health Care, Sr. Unscd. Notes 3/15/17 GlaxoSmithKline Capital, Gtd. Notes 5/15/18 Johnson & Johnson, Sr. Unscd. Notes 7/15/18 Medco Health Solutions, Sr. Unscd. Notes 3/15/18 Pfizer, Sr. Unscd. Notes 3/15/19 Wellpoint, Sr. Unscd. Notes 6/15/17 Wyeth, Sr. Unscd. Notes 2/1/14 Manufacturing.2% General Electric, Sr. Unscd. Notes 2/1/13 General Electric, Sr. Unscd. Notes 12/6/17 Honeywell International, Sr. Unscd. Notes 3/1/18 Media.6% Comcast Cable Communications, Sr. Unscd. Notes 1/30/11 Comcast, Gtd. Notes 3/15/11 a Cox Communications, Sr. Unscd. Notes 12/15/14 Time Warner Cable, Gtd. Notes 4/1/19 Time Warner, Gtd. Notes 11/15/16 Time Warner, Gtd. Notes 4/15/11 Walt Disney, Sr. Unscd. Notes 12/1/12 a The Portfolio 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas.6% Anadarko Finance, Gtd. Notes, Ser. B 5/1/11 Apache Finance Canada, Gtd. Bonds 5/15/15 Canadian National Resources, Sr. Unscd. Notes 2/1/18 ConocoPhillips, Gtd. Notes 2/1/19 ConocoPhillips, Sr. Unscd. Notes 5/25/10 a Marathon Oil, Sr. Unscd. Notes 2/15/19 Petrobras International Finance, Gtd. Notes 3/1/18 a Sempra Energy, Sr. Unscd. Notes 3/1/10 Valero Energy, Gtd. Notes 6/15/17 XTO Energy, Sr. Unscd. Notes 4/1/16 Pipelines.3% Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 12/1/14 Enterprise Products Operating, Gtd. Bonds, Ser. L 9/15/17 Kinder Morgan Energy Partners, Sr. Unscd. Notes 3/15/12 Property & Casualty Insurance.5% ACE INA Holdings, Gtd. Notes 3/15/18 a American International Group, Sr. Unscd. Notes 1/16/18 Berkshire Hathaway, Gtd. Notes 5/15/18 Hartford Financial Services Group, Sr. Unscd. Notes 1/15/19 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Liberty Mutual Group, Gtd. Notes 2/1/10 90,000 c MetLife, Sr. Unscd. Notes 12/1/11 35,000 Prudential Financial, Sr. Unscd. Notes 12/14/11 40,000 Travelers Cos., Sr. Unscd. Notes 6/2/19 40,000 Willis North America, Gtd. Notes 3/28/17 15,000 Real Estate.2% Avalonbay Communities, Sr. Unscd. Notes 9/15/11 25,000 HCP, Sr. Unscd. Notes 1/30/17 30,000 Liberty Property, Sr. Unscd. Notes 12/15/16 20,000 Mack-Cali Realty, Sr. Unscd. Notes 2/15/11 50,000 Regency Centers, Gtd. Notes 6/15/17 25,000 Retail.3% CVS Caremark, Sr. Unscd. Notes 9/15/14 30,000 Home Depot, Sr. Unscd. Notes 3/1/16 50,000 Kohls, Sr. Unscd. Notes 3/1/11 20,000 Lowes Companies, Sr. Unscd. Notes 9/15/17 45,000 Wal-Mart Stores, Sr. Unscd. Notes 2/15/18 45,000 State/Territory General Obligations.1% Tennessee Valley Authority, Notes 7/18/17 60,000 The Portfolio 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Technology.3% Hewlett-Packard, Sr. Unscd. Notes 7/1/12 Intuit, Sr. Unscd. Notes 3/15/17 Oracle, Sr. Unscd. Notes 4/15/13 Telecommunications1.1% AT & T Wireless, Sr. Unscd. Notes 3/1/11 AT & T, Gtd. Notes 11/15/11 b Cisco Systems, Sr. Unscd. Notes 2/22/16 Embarq, Sr. Unscd. Notes 6/1/13 KPN, Sr. Unscd. Bonds 10/1/10 Motorola, Sr. Unscd. Notes 11/15/10 Qwest, Sr. Unscd. Notes 10/1/14 Rogers Communications, Gtd. Notes 8/15/18 SBC Communications, Sr. Unscd. Notes 9/15/14 Telecom Italia Capital, Gtd. Notes 11/15/13 Telefonica Emisones, Gtd. Notes 6/20/16 Verizon Communications, Sr. Unscd. Notes 4/1/17 a Verizon Communications, Sr. Unscd. Notes 4/1/19 Vodafone Group, Sr. Unscd. Notes 1/30/15 Vodafone Group, Sr. Unscd. Notes 2/27/17 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Transportation.3% CSX, Sr. Unscd. Notes 8/1/13 Norfolk Southern, Sr. Unscd. Notes 2/15/11 Norfolk Southern, Sr. Unscd. Notes 5/15/10 Union Pacific, Sr. Unscd. Notes 4/15/12 U.S. Government Agencies4.9% Federal Farm Credit Banks, Bonds 10/7/13 Federal Home Loan Banks, Bonds, Ser. 432 9/16/13 Federal Home Loan Banks, Bonds, Ser. 616 2/18/11 Federal Home Loan Banks, Bonds 10/10/12 Federal Home Loan Banks, Bonds 11/18/11 Federal Home Loan Banks, Bonds, Ser. VB15 12/21/15 Federal Home Loan Banks, Bonds 11/17/17 Federal Home Loan Banks, Bonds, Ser. 467 6/18/14 Federal Home Loan Banks, Bonds, Ser. 656 5/18/16 Federal Home Loan Banks, Bonds, Ser. 312 5/15/12 Federal Home Loan Mortgage Corp., Notes 3/27/19 d Federal Home Loan Mortgage Corp., Notes 7/15/13 d Federal Home Loan Mortgage Corp., Notes 1/15/14 d Federal Home Loan Mortgage Corp., Notes 1/15/15 d The Portfolio 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp., Notes 7/15/12 d Federal Home Loan Mortgage Corp., Notes 7/18/11 d Federal Home Loan Mortgage Corp., Notes 7/18/16 d Federal Home Loan Mortgage Corp., Notes 3/15/11 d Federal Home Loan Mortgage Corp., Notes 1/15/12 d Federal Home Loan Mortgage Corp., Notes 9/15/10 d Federal National Mortgage Association, Notes 4/20/12 d Federal National Mortgage Association, Notes 3/13/14 d Federal National Mortgage Association, Sr. Unscd. Notes 9/15/12 d Federal National Mortgage Association, Bonds 3/15/13 d Federal National Mortgage Association, Notes 10/15/15 d Federal National Mortgage Association, Notes 2/13/17 d Federal National Mortgage Association, Bonds 5/11/17 d Federal National Mortgage Association, Bonds 5/15/11 d Federal National Mortgage Association, Notes 11/15/10 d U.S. Government Securities16.3% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 a 8.75%, 5/15/17 9.00%, 11/15/18 9.88%, 11/15/15 11.25%, 2/15/15 65,000 a U.S. Treasury Notes: 1.00%, 7/31/11 40,000 a 20 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 1.13%, 1/15/12 1.38%, 4/15/12 1.38%, 5/15/12 2.50%, 3/31/13 195,000 a 2.75%, 10/31/13 340,000 a 2.75%, 2/15/19 3.13%, 9/30/13 30,000 a 3.13%, 5/15/19 390,000 a 3.50%, 2/15/18 3.63%, 5/15/13 3.63%, 8/15/19 65,000 3.75%, 11/15/18 120,000 a 3.88%, 10/31/12 245,000 a 3.88%, 2/15/13 190,000 a 3.88%, 5/15/18 260,000 a 4.00%, 2/15/14 305,000 a 4.00%, 2/15/15 145,000 a 4.13%, 5/15/15 180,000 a 4.25%, 9/30/12 235,000 a 4.25%, 8/15/13 220,000 a 4.25%, 11/15/13 240,000 a 4.25%, 8/15/14 190,000 a 4.25%, 11/15/14 695,000 a 4.25%, 8/15/15 205,000 a 4.25%, 11/15/17 90,000 a 4.38%, 12/15/10 4.38%, 8/15/12 220,000 a 4.50%, 11/15/10 700,000 a 4.50%, 11/30/11 155,000 a 4.50%, 11/15/15 85,000 a 4.50%, 2/15/16 120,000 a 4.50%, 5/15/17 4.63%, 8/31/11 4.63%, 10/31/11 150,000 a 4.75%, 8/15/17 290,000 a 4.88%, 5/31/11 655,000 a 4.88%, 7/31/11 180,000 a 4.88%, 8/15/16 60,000 a 5.13%, 5/15/16 145,000 a Total Bonds and Notes (cost $24,453,428) The Portfolio 21 STATEMENT OF INVESTMENTS (continued) Common Stocks46.4% Shares Value ($) Consumer Discretionary4.4% Apollo Group, Cl. A 3,350 e DISH Network, Cl. A 5,700 e Ford Motor 63,600 e Garmin 11,550 a H & R Block McDonalds Ross Stores Sherwin-Williams Time Warner TJX Cos. Consumer Staples5.8% Archer-Daniels-Midland Coca-Cola Enterprises ConAgra Foods Dean Foods 10,300 e Kimberly-Clark Kraft Foods, Cl. A Kroger Mead Johnson Nutrition, Cl. A 2,100 a PepsiCo Procter & Gamble Reynolds American Safeway Wal-Mart Stores Walgreen Energy5.2% Anadarko Petroleum Chevron ConocoPhillips ENSCO International Exxon Mobil Marathon Oil 22 Common Stocks (continued) Shares Value ($) Energy (continued) Occidental Petroleum Financial6.6% Aflac American Express Bank of America Charles Schwab Citigroup Discover Financial Services Fifth Third Bancorp Goldman Sachs Group JPMorgan Chase & Co. Moodys 15,350 a Morgan Stanley Prudential Financial Public Storage TD Ameritrade Holding 22,200 e Ventas Wells Fargo & Co. Health Care6.9% Amgen 11,250 e Becton, Dickinson & Co. Biogen Idec 3,700 e Bristol-Myers Squibb CIGNA Eli Lilly & Co. Forest Laboratories 5,200 e Humana 5,025 e IMS Health Johnson & Johnson Kinetic Concepts 5,100 e Medco Health Solutions 3,250 e Medtronic The Portfolio 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Mylan 5,400 a,e 86,454 Pfizer 46,500 769,575 UnitedHealth Group 2,550 63,852 WellPoint 3,600 e 170,496 Wyeth 3,250 157,885 Industrial3.5% 3M 3,450 254,610 Delta Air Lines 21,900 e 196,224 EMCOR Group 5,050 e 127,866 Emerson Electric 2,400 96,192 Expeditors International Washington 5,200 182,780 General Electric 15,136 248,533 Honeywell International 2,850 105,877 Lockheed Martin 2,250 175,680 Northrop Grumman 8,600 445,050 Raytheon 3,350 160,700 Tyco International 2,750 94,820 United Technologies 5,525 336,638 Information Technology8.7% Accenture, Cl. A 8,150 303,750 Apple 5,120 e 949,094 Broadridge Financial Solutions 11,500 231,150 CA 3,700 81,363 Cisco Systems 4,179 e 98,373 EMC 11,061 e 188,479 Google, Cl. A 982 e 486,925 Hewlett-Packard 3,575 168,776 Ingram Micro, Cl. A 8,600 e 144,910 Intel 4,100 80,237 International Business Machines 7,100 849,231 Microsoft 36,052 933,386 Oracle 16,026 333,982 QUALCOMM 4,820 216,804 Texas Instruments 16,100 381,409 VMware, Cl. A 4,850 e 194,825 24 Common Stocks (continued) Shares Value ($) Information Technology (continued) Western Digital 8,600 e Western Union Materials1.7% Cliffs Natural Resources International Paper Pactiv 7,600 e Reliance Steel & Aluminum Terra Industries Walter Energy Telecommunication Services1.4% AT & T Qwest Communications International 45,600 a Verizon Communications Utilities2.2% AGL Resources American Water Works FPL Group NRG Energy 18,000 e PG & E Sempra Energy Total Common Stocks (cost $30,499,468) Principal Short-Term Investments1.4% Amount ($) Value ($) U.S. Treasury Bills; 0.17%, 11/12/09 (cost $999,802) 1,000,000 f Other Investment15.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,028,000) 11,028,000 g The Portfolio 25 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned13.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,640,016) 9,640,016 g Total Investments (cost $76,620,714) 113.3% Liabilities, Less Cash and Receivables (13.3%) Net Assets 100.0% a All or a portion of these securities are on loan.At September 30, 2009, the total market value of the portfolios securities on loan is $9,351,191 and the total market value of the collateral held by the portfolio is $9,640,016. b Variable rate securityinterest rate subject to periodic change. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2009, this security amounted to $89,370 or 0.1% of net assets. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. e Non-income producing security. f Partially held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Common Stocks 46.4 Foreign/Governmental 1.6 Short-Term/ State/Territory Money Market Investments 30.8 General Obligations .1 U.S. Government & Agencies 21.2 Corporate Bonds 13.2  Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES September 30, 2009 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long CAC 40 3 December 2009 DJ Euro STOXX 50 29 December 2009 FTSE 100 10 December 2009 Hang Seng 1 December 2009 Russell 2000 Mini December 2009 SPI ASX 200 Index 3 December 2009 TOPIX 6 December 2009 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. The Portfolio 27 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,351,191)Note 2(c): Unaffiliated issuers Affiliated issuers Cash Dividends and interest receivable Receivable for investment securities sold Receivable for shares of Common Stock subscribed Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 4(b) Liability for securities on loanNote 2(c) Payable for investment securities purchased Payable for futures variation marginNote 5 Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments (including $339,514 net unrealized appreciation on financial futures) Net Assets ($) Net Asset Value Per Share Restricted Class Investor Class Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Interest Dividends (net of $1,708 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Investment advisory feeNote 4(a) Shareholder servicing costsNote 4(b) Professional fees Prospectus and shareholders reports Registration fees Custodian feesNote 4(b) Directors fees and expensesNote 4(c) Loan commitment feesNote 3 Interest expenseNote 3 70 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 2(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 5 ($): Net realized gain (loss) on investments Net realized gain (loss) on financial futures Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $828,323 net unrealized appreciation on financial futures) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Restricted Class Shares Investor Class Shares Net realized gain on investments: Restricted Class Shares  Investor Class Shares  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Restricted Class Shares Investor Class Shares Net assets received in connection with reorganizationNote 1  Dividends reinvested: Restricted Class Shares Investor Class Shares Cost of shares redeemed: Restricted Class Shares Investor Class Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet 30 Year Ended September 30, Capital Share Transactions (Shares): Restricted Class Shares Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Investor Class Shares Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the portfolios financial statements. Year Ended September 30, Restricted Class Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments b Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments    Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 Year Ended September 30, Investor Class Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments    Total Distributions Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b b b Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 33 NOTES TO FINANCIAL STATEMENTS NOTE 1General: Dreyfus Lifetime Portfolios, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering one portfolio, the Growth and Income Portfolio (the portfolio). The portfolios investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. Mellon Capital Management Corporation (Mellon Capital), an indirect wholly owned subsidiary of BNY Mellon, serves as the portfolios sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly owned subsidiary of Dreyfus, is the distributor of the portfolios shares. The portfolio is authorized to issue 50 million shares of $.001 par value Common Stock in each of the following classes of shares: Restricted and Investor. Investor Class shares are offered to any investor and Restricted Class shares are offered only to clients of certain banks, securities brokers or dealers and other financial institutions (collectively, Service Agents) that have entered into selling agreements with the Distributor. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of the close of business on May 14, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the portfolios Board of Directors, all of the assets, subject to the liabilities, of Founders Balanced Fund were transferred to the portfolio in exchange for shares of Common Stock of the portfolio of equal value. Shareholders of Class A, Class B, Class C, Class F and Class T shares of Founders Balanced Fund received Investor shares and Class I shares of Founders Balanced 34 Fund received Restricted shares of the portfolio, in each case in an equal amount to the aggregate net asset value of their investment in Founders Balanced Fund at the time of the exchange. The net asset value of the portfolios shares on the close of business May 14, 2008, after the reorganization was $15.97 for Investor shares and $14.97 for Restricted shares, and a total of 3,000,393 Investor shares and 3,546 Restricted shares, representing net assets of $47,992,944 (including $3,043,548 net unrealized appreciation on investments) were issued to Founders Balanced Funds shareholders in the exchange.The exchange was a tax-free event to Founders Balanced Fund shareholders. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The portfolios financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. NOTE 2Significant Accounting Policies: (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no trans- The Portfolio 35 NOTES TO FINANCIAL STATEMENTS (continued) actions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on 36 methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers;and general market conditions.Restricted securities,as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the portfolio not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Portfolio 37 NOTES TO FINANCIAL STATEMENTS (continued) These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic    U.S. Treasury Securities   Corporate Bonds   Foreign Government   Municipal Bonds   U.S. Government Agencies/ Mortgage-Backed   Mutual Funds   Other Financial Instruments    Liabilities ($) Other Financial Instruments     See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 38 (b) Foreign currency transactions: The portfolio does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the portfolios book and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
